Citation Nr: 0431699	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318(b)(1).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1946.  He died on May [redacted], 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  

In November 2004 the veteran's representative set forth a 
claim for DIC under 38 U.S.C.A. § 1318(b)(1) (West 2002) and 
38 C.F.R. § 3.22(b)(3), based on alleged clear and 
unmistakable error (CUE) in an April 1948 rating decision.  
This additional claim has not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2004).

In March 2003 the appellant's representative cancelled the 
appellant's personal hearing scheduled at the RO.  

This case was advanced on the docket upon motion of the 
appellant.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACTS

1.  The veteran died on May [redacted], 2002, and one death 
certificate reflects that the immediate cause of death was 
dementia due to Alzheimer's disease, and a later death 
certificate reflects that the immediate cause of death was 
unknown but that the veteran's war injuries were a 
contributing factor to his death.  

2.  At the veteran's death he was service connected for a 
right above-the-knee-amputation, rated 40 percent disabling; 
and scars of both legs, rated 10 percent disabling.  He was 
also entitlement to special monthly compensation on account 
of anatomical loss of one foot.  

3.  Three private physician's, including one who reviewed the 
veteran's claim file and two physicians who each signed a 
death certificate, have opined that the veteran's service-
connected residuals of fragment wounds led to multiple falls 
which caused head injuries that caused neurological 
disability that contributed to his death.  

4.  The veteran's service-connected disabilities were not of 
such severity as to warrant a 100 percent schedular or 
extraschedular rating during the ten years immediately 
preceding his death, and they did not preclude substantially 
gainful employment during that period either.  


CONCLUSIONS OF LAW

1.  The veteran's death was proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  

2.  The veteran was not hypothetically entitled to a total 
rating for the ten years immediately preceding his death for 
the purposes of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318(b)(1).  38 U.S.C.A. § 1318(b)(1) (West 
2002); 38 C.F.R. § 3.322 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Moreover, in light of the favorable outcome with respect to 
the claim for service connection for the cause of the 
veteran's death, there can be no possible prejudice to the 
appellant in going ahead and adjudicating this claim.  
Moreover, with respect to the claim for DIC benefits under 
the provisions of 38 U.S.C. § 1318(b)(1), in this case there 
can be no possible legal entitlement and, so, compliance with 
the VCAA is not required.  




II. Governing Laws and Regulations and Legal Analysis

A.  Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.

By an April 1948 rating decision the veteran was service-
connected for a right above-the-knee-amputation, rated 40 
percent disabling; and scars of both legs, rated 10 percent 
disabling.  He was also granted special monthly compensation 
on account of anatomical loss of one foot.  He never actually 
received VA compensation, electing rather to receive military 
retirement pay and he never filed a claim for increase for 
his service-connected disabilities.  

The veteran's service-connected disorders affected his 
musculoskeletal system and, while productive of disability, 
are not shown to have been, by themselves and irrespective of 
other nonservice-connected disabilities, of a progressive or 
debilitating nature.  

A June 1992 prescription from Dr. Cucuzzella reflects that 
the veteran had degenerative joint disease (DJD) of the left 
knee and a right above-the-knee-amputation (AKA).  He was to 
have physical therapy.  

A Death Certificate executed in June 2002 reflects that the 
veteran died on May [redacted], 2002, at the age of 87.  The 
immediate cause of death was dementia due to Alzheimer's 
disease.  No autopsy was performed.  

The Death Certificate was amended in July 2002 to reflect 
that the veteran's immediate cause of death was undetermined, 
but another significant condition contributing to the cause 
of his death was "war injuries."  



In April 2003 Dr. Colbourn, who executed the June 2002 Death 
Certificate, stated that during service the veteran had 
sustained severe shrapnel injuries of both legs and arms, 
resulting eventually in gangrene and subsequent amputation of 
the right leg.  After service he had had a gastric resection.  
Stress from dealing with his war-related disabilities was 
undoubtedly a significant factor in this additional medical 
complication.  Inevitably, due to his service related 
injuries of his legs, he sustained numerous falls over the 
years and several of these falls resulted in hospitalizations 
for head trauma and resultant fall-related concussions.  As 
he aged, his falls became more frequent and more worrisome.  
The last five years of his life were marked by advancing 
dementia.  Many aspects of his dementia were atypical for 
Alzheimer's disease, and a neurologic opinion (by another 
physician) was that the fall-related repetitive head traumas 
(as was the case sometimes with professional prized fighters) 
were a significant contributing factor in the genesis 
and progression of his dementia.  Another concern related to 
recognition that malabsorption of B complex vitamins (B12 and 
B6), as a consequence of gastric resection (again war-related 
stress) may well have been a contributing factor in his 
dementia.  Towards the end of the veteran's life, his legs 
became unusable due to scar tissue and the poor condition of 
his wounded left knee.  He could not stand, bend his knee, 
walk on crutches, or get himself into a wheelchair for the 
last year of his life, rendering his care exceedingly 
difficult.  The veteran's war injuries and resulting 
disabilities were a constant part of his life and it might 
well be argued as to what extent his neurologic deterioration 
was directly related to his war injuries, but no one could 
question that the injuries contributed to even greater 
suffering and disability as he aged and declined into 
dementia.  

Dr. Carunchio (who signed the July 2002 Death Certificate) 
stated in June 2003 that he had treated the veteran and that 
the veteran had had a progressive cognitive impairment.  The 
working diagnosis was that of a suspected senile degenerative 
dementia of the Alzheimer's variety.  Impairment of his 
balance from his lower extremity amputation led to several 
falls that in turn led to head injuries.  The possibility 
that multiple head injuries factored in with his cognitive 
impairment could not be ruled out.  

On file is a copy of an article from an undisclosed source, 
but released by the Associated Press, entitled "Concussions 
linked to depression."  In sum, this states that head 
concussion, which could be difficult to diagnosis, could 
cause lingering problems with memory and other functions and 
created a greater risk for subsequent depression, but 
research had not found a link between concussions and later 
Alzheimer's disease.  

On file is a copy of a portion of undisclosed publication, 
apparently from a source serving former servicemen, which 
indicates that the veteran's "severe injuries on Iwo Jima on 
February 19, 1945 contributed to his death.  His right leg 
was amputated at that time.  His left leg was repaired but 
scar tissue and imbedded shrapnel weakened it to the point he 
was completely bed-fast for the last three years of his 
life."  

In June 2004 Dr. Bash, a neuro-radiologist, stated that he 
had reviewed the veteran's claim file for the purpose of 
making a medical opinion concerning the cause of the 
veteran's death.  In his opinion the veteran's multiple falls 
cause his progressive decline in mental function.  This 
opinion was consistent with the opinion of the veteran's 
attending neurologist, Dr. Carunchio.  Dr. Bash also opined 
that the veteran's service related amputation, and it's 
effects on his gait, led directly to his multiple falls, as 
opined by Dr. Colbourn.  Dr. Bash felt that it was more 
likely than not that the veteran died from some type of 
cognitive decline/dementia (as stated by Dr. Colbourn) and 
that the veteran's death should be service-connected 
"because his dementia was likely caused by his service-
connected amputations [sic] and associated gait 
disturbance/falls/head injuries."  In further discussion, 
Dr. Bash cited a neurology textbook and addressed the two 
death certificates.  He stated that the death certificate 
which listed the cause of death as undetermined did not 
include any medical information about the cause of death and, 
so, left open all possibilities, including dementia and 
Alzheimer's disease.  So, with favorable resolution of doubt, 
it was Dr. Bash's opinion that it was most likely that the 
veteran died from some type of cognitive decline/dementia (as 
stated by Dr. Colbourn).  The July 2002 death certificate (by 
Dr. Carunchio) that the cause of death was undetermined was 
discounted because it did not provide any rationale for the 
cause of death, did not acknowledge the prior opinion of Dr. 
Colbourn (which meant that Dr. Carunchio might not have 
reviewed the entire record), did not stated why the prior 
(June 2002) death certificate was incorrect, and did not cite 
any literature to support his opinion.  

The June 2003 rating action which initially denied service 
connection for the cause of the veteran's death noted that 
Dr. Colbourn was a cardiologist and that his April 2003 
statement was replete with conjecture and speculation, 
stating only that a neurologist opined the head trauma from 
falls was a significant contributing factor to the veteran's 
dementia.  Further, Dr. Colbourn had not cited the 
neurologist's identity or the opinion of the neurologist or 
any corroborating evidence of the association made, and 
lacked specificity as well as supporting medical treatises.  

In the statement of the case (SOC) the RO (at page 12) 
recognized that the appellant is a registered nurse and that 
her contention was, in substance, the same as those of the 
physicians (recited above) but that she did not have the 
level of medical expertise such that her statements and 
arguments alone had to be considered "medical evidence" 
establishing entitlement to the benefit sought.  It was 
further indicated that the opinions of Drs. Colbourn and 
Carunchio did not provide sufficient detail or express their 
opinions with a degree of certainty needed to grant the 
claim.  Rather, their opinions were highly speculative.  What 
was absent was medical evidence linking the service 
connection disabilities to multiple falls and, in turn, the 
falls to a neurological disorder causing the veteran's death. 

The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
Here, it is not shown that the appellant has specialized 
knowledge in neurology or that she participated in treatment 
of a neurological condition, although she did care for the 
veteran's in his declining years.  On the other hand, her 
statements are consistent with all three physicians and, so, 
may not be dismissed outright.  

Two physicians who treated the veteran have rendered 
favorable medical opinions.  Broad application of the 
treating physician rule (giving greater weight to opinions of 
treating physicians) has been explicitly rejected.  Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. 
Brown, 5 Vet. App. 183, 188 (1993) (a treating physician's 
opinion cannot be given lesser weight in the absence of no 
contrary evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993)).  Nevertheless, their opinions must be considered 
and addressed.  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another if there are 
adequate reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Evans v. West, 12 Vet. App. 22 1998); Kessel v. West, No. 98-
772 (U.S. Vet. App. Sept. 20, 1999) (en banc).  

A bare conclusion, even one by a medical professional, is not 
probative without a factual predicate.  Generally see Miller 
v. West, 11 Vet. App. 345, 347 (1998).  "In order for an 
expert's opinion to be based upon the facts or data of a 
case, those facts or data must be disclosed to or perceived 
by the expert prior to rendering an opinion, otherwise the 
opinion is merely conjecture and of no assistance to the 
trier of fact."  Bielby v. Brown, 7 Vet. App. 260, 268 
(1994).  

Here, the most persuasive medical opinion on file is the 
recent opinion of Dr. Bash who appears to have specifically 
addressed the matters raised by the RO.  He reviewed the 
claim file and even cited a medical treatise in support of 
his opinion. 

Even more important is that there are virtually no negative 
medical opinions in this case.  Dr. Bash specifically stated 
that it was "most likely" that the veteran's multiple falls 
from his service-connected injuries led to a cognitive 
decline or dementia that, in turn, contributed to his death.  
This is all that is needed to grant the benefit in the 
absence of, as in this case, any negative medical evidence 
to the contrary.  

With respect to the statement of Dr. Bash, it was received 
after the March 2004 SOC and the May 2004 notification to the 
appellant of certification of the appeal.  Under 38 C.F.R. 
§ 20.1304(a) there is a 90-days window after notice that an 
appeal has been certified to the Board during which 
additional evidence may be submitted.  Under 38 C.F.R. 
§ 20.1304(b) after this 90-day period, additional evidence 
will not be accepted except on motion good cause for the 
delay is demonstrated (and some examples are given).  

Here, the statement of Dr. Bash was not date stamped as to 
when it was received and, so, it will be presumed to have 
been received within the 90-day period specified in 38 C.F.R. 
§ 20.1304(a).  

Accordingly, service connection for the cause of the 
veteran's death is warranted.  



B.  Hypothetical Entitlement to a Total Rating for DIC

38 U.S.C.A. § 1318(b)(1) provides for DIC for a surviving 
spouse or child of a deceased veteran who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation a the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  

Effective January 21, 2000, 38 C.F.R. § 3.22(a) provides that 
even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death.  38 C.F.R. 
§ 3.22(b)(3) provides that "entitled to receive"' means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. 
§ 3.22(c) provides that for purposes of this section, "rated 
by VA as totally disabling" includes total disability 
ratings based on unemployability.  



Prior to January 21, 2000, 38 C.F.R. § 3.22(a)(2) provided 
for DIC under 38 U.S.C.A. § 1318 if the veteran was in 
receipt of or "for any reason" was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  

In view of the "for any reason" language of the earlier 
version in effect prior to January 21, 2000, 38 C.F.R. 
§ 3.22(a)(2) was interpreted as providing for an award of DIC 
if the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable" establish that he 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability for a period of ten years immediately 
preceding death.  Green v. Brown, 10 Vet. App. 111 (1997).  
See also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 268 
(1999), and Hix v. West, 12 Vet. App. 138 (1999).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the revised 38 C.F.R. § 3.22 and found a conflict 
between that regulation and 38 U.S.C.A. § 20.1106 which 
enabled an identical statute, 38 U.S.C.A. § 1311(a)(2).  The 
Federal Circuit then stayed adjudication of all proceeding 
involving claims for DIC under 38 U.S.C.A. § 1318 where the 
outcome was dependent on the revised 38 C.F.R. § 3.22, 
pending expedited rulemaking.  On April 5, 2002, VA amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 
38 U.S.C.A. § 1311(a)(2).  Thus, 38 C.F.R. § 20.1106 was 
amended to conform with the revised 38 C.F.R. § 3.22.  

In a supplemental precedent decision since issued, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2003) (NOVA II), 
the Federal Circuit held that VA could properly construe the 
"entitled to receive" language of 38 U.S.C. § 1311(a)(2) 
and 1318 in the same way and could properly construe the 
language of the statutes to bar filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening, i.e., "hypothetical entitlement" claims.  The 
Federal Circuit held that, although VA could construe the 
language of these two statutory sections to foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE claims, VA did not address 
why other grounds for reopening closed proceedings (in 
addition to CUE) should not be allowed.  The Federal Circuit 
remanded that case for VA to explicitly consider the various 
interpretations of 38 U.S.C. § 1131 and 1318 concerning the 
issue of reopening and revised the stay order imposed in NOVA 
I, and directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C. § 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence.  

This appeal stems from a 2003 rating decision, after the old 
version of 38 C.F.R. § 3.22 was no longer in effect.  Rather, 
the amended version of 38 C.F.R. § 3.22, which was amended 
prior to the veteran's death, must govern and, as stated 
above, precludes "hypothetical" entitlement to DIC.  

Accordingly, the claim must be denied because there is no 
legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (discussing the concept of failure to state a claim 
upon which relief can be granted - analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure).




ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318(b)(1) is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



